DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R §1.111 in response to a non-final office action.  Claims 1, 10, 16 are amended; Claims 2 - 4, 7 cancelled; Claim 24 is newly added; Claims 1, 5, 6, 8 - 24 are currently pending and subject to examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4 - 6, 8 - 23 in the remarks dated 01/11/2022 have been fully considered but they are not persuasive.  
Applicant’s Arguments:
Applicant argues that the cited references fail to teach or suggest at least “transmit a synchronization preamble, including a first part of an identifier, to a second wireless device; subdivide a payload of a first message, including a second part of the identifier distinct from the first part of the identifier, into an offloaded portion and a non-offloaded portion” as currently amended; and none of the cited paragraphs suggest that a “first part of an identifier” is transmitted in a preamble and a “a second part of the identifier distinct from the first part of the identifier” is included in a different message, as currently amended in claim 1.
Applicant further argues that [0061] describes broadcasting a hash function “instead of an individual UE information- beacon mapping information”. In other words, a hash function is transmitted and the “UE information-beacon mapping information” is not transmitted. There is no suggestion of a preamble that includes any “part of an identifier”.


Examiner’s Response:
Examiner respectfully disagrees with this argument as the claims are interpreted in light of the specification, however, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
However, in light of the amendments to the claims and the submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p), applicant’s arguments are moot and a new ground of rejection is provided in view of Wang et al. (see the office action for details).

Applicant’s Arguments:
Applicant argues that the cited references further fail to teach or suggest at least “select, based on the offloaded portion and a type of the first message, a resource from a plurality of available resources”. With regard to this feature, the Office Action cites Kim at [0073] and [0065] of Kim describes Fig. 6 including using a hash value so that “it is not required to check the whole beacon but only check the beacon signals existing within the beacon partition obtained so that it results in drastically decreasing the whole number of beacons that must be search for’. Kim, in [0065], does not describe how the resources on which the hash value is transmitted. There is no suggestion that such resources are selected based on “a type of” any message, as in claim 1, [0073] of Kim 

Examiner’s Response:
Examiner respectfully disagrees with this argument as the claims are interpreted in light of the specification, however, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
However, in light of the amendments to the claims and the submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p), applicant’s arguments are moot and a new ground of rejection is provided in view of Wang et al. (see the office action for details).

Applicant’s Arguments:
Applicant argues that the cited references further fail to teach or suggest at least “wherein the offloaded portion is not transmitted”. With regard to this feature, the Office Action acknowledges that Kim does not disclose this and cites Li at [0071].
Li at [0071] describes discovery using “a reversible function for encoding and/or evaluating signals communicated over the peer-to-peer environment” so that “leveraging the reversible function, the identifier (WT ID) may be deciphered by disparate wireless terminal(s) that detect the peer discovery signal transmitted by wireless terminal 202” (emphasis added). In other words, Li describes a function (such as a hash function) that may be used by various devices to generate, transmit, and 

Examiner’s Response:
Examiner respectfully disagrees with this argument as the claims are interpreted in light of the claim; however, limitations from the specification are not imported into the claim.  As admitted by the applicant Li uses encoding with a reversible function at the transmitter to send the transmitter’s ID (WT ID) and decoding with the reversible function at the receiver in order to decipher the identified (WT ID), which means that the entire WT ID is not sent and only the encoded portion of (WT ID) is sent to the target UE such that (WT ID) may be decoded at the receiver. 
However, in light of the amendments to the claims and the submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p), applicant’s arguments are moot and a new ground of rejection is provided in view of Wang et al. (see the office action for details).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 6, 8 - 16, 19 - 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20140254429 A1) in view of Li et al. (US 20090016353 A1).

et al. discloses an apparatus for operating a first wireless device (Wang et al., FIG. 7, UE-1), the apparatus comprising: a processor (Wang et al., FIG. 7, UE-1 processor 82c) configured to cause the first wireless device to: 
transmit a synchronization preamble (Wang et al., FIG. 2, preamble part), including a first part of an identifier (Wang et al., [0051] the discovery signal may consist of two parts, where the first part is a preamble part and the preamble part is sent before the data part), to a second wireless device (Wang et al., FIG. 7, UE-2; [0052] the preamble part may use a sequence or identification sequence such as a Zadoff-Chu sequence in relation to [0076] the UE-1 sends the preamble part of the discovery signal using the preamble resource to a further UE or UEs); 
subdivide a payload of a first message (Wang et al., FIG. 2, data part; [0053] the data part may use FDM, or the data part may use TDM), including a second part of the identifier distinct from the first part of the identifier(Wang et al., [0052] in the data part, some necessary information for device identification, and/or service identification, and/or parameters for D2D communication, etc. may be transmitted), into an offloaded portion (Wang et al., [0062] the UEs may not need to know the whole predefined set of data part resources but the eNB does need to set it aside so normal cellular communications do not interfere there [portion not sent is offloaded]) and a non-offloaded portion (Wang et al., [0062] since the resources for the data part map from the preamble part, the UEs may not need to know the whole predefined set of data part resources [portion that is sent is non-offloaded]); 
Wang et al., [0052] in the data part, some necessary information for device identification, and/or service identification, and/or parameters for D2D communication, etc. may be transmitted in accordance with [0056] mapping from the preamble resource to the data resource depends on the sequence ID of the preamble part, in relation to [0075] the UE-1 determines a data resource for the data part of the discovery signal using the one-to one mapping with the preamble resource), wherein the resource comprises an implicit indication of the offloaded portion (Wang et al., [0053] once the preamble part is detected, the receiver would be able to determine the resource for the data part using this one-to-one mapping relationship and then find the data part in relation to Wang et al. [0079] the target UE receives from UE-1 a data part of the discovery signal for establishing direct D2D communication using arriving time of the preamble part and the determined data resource for the data part).
Wang et al. does not expressly disclose transmitting the non-offloaded portion on the resource to the second wireless device, wherein the offloaded portion is not transmitted, wherein the non-offloaded portion and the implicit indication of the offloaded portion are useable to determine the payload of the first message.
Li et al., for example from an analogous field of endeavor (Li et al., [0084] a system enables employing a reversible function for generating a peer discovery signal, where utilization of the reversible function allows identifiers to be deciphered from received signals in a peer-to-peer network)
Li et al., [0084] an encoding sequence linker may enable communicating the identifier by providing portions of the identifier via signals sent in more than one peer discovery interval in relation to [0086] the encoding sequence linker utilizes the reversible function to enable the identifier to be recognized over R peer discovery intervals, where R may be any integer), wherein the offloaded portion is not transmitted (Li et al., [0086] the identifier (WT ID) may include 32 bits or more; however, a beacon signal communicated in a peer discovery interval with 200 symbols and 50 tones provides 10 bits), 
wherein the non-offloaded portion and the implicit indication of the offloaded portion are useable to determine the payload of the first message (Li et al., [0085] by leveraging the reversible function, the identifier (WT ID) may be deciphered by disparate wireless terminal(s) that detect the peer discovery signal transmitted by wireless terminal in relation to [0087] the identifier discerner may evaluate the sequence of signals to determine the identifier encoded upon such signal).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine transmitting the non-offloaded portion on the resource to the second wireless device, wherein the offloaded portion is not transmitted, wherein the non-offloaded portion and the implicit indication of the offloaded portion are useable to determine the payload of the first message as taught by Li et al. with the system of Wang et al. in order to employ coded ID transmission (Li et al., [0098]).

et al. - Li et al. disclose the identifier includes a receiver identifier (Wang et al., [0068] information sent in the data part of the discovery signal may include the target receiver's ID).

Regarding claim 6, Wang et al. - Li et al. disclose the identifier includes an initiator identifier (Wang et al., [0068] information sent in the data part of the discovery signal may include the transmitter's ID).

Regarding claim 8, Wang et al. - Li et al. disclose the resource is selected further based on a frame number (Li et al., [0090] the signature signals from one transmitting wireless terminal may have the same position of the selected OFDM symbol, or selected tone in successive intervals, where the positions of the selected symbols [frame number] may be a function of the identifier of the transmitting wireless terminal).  The motivation is the same as in claim 1.

Regarding claim 9, Wang et al. - Li et al. disclose the resource is selected further based on a value of prior known information (Wang et al., [0047] some devices may send a specific signal with a predefined format [prior known information], and then other devices listening in this channel can know the existence of the transmitters in relation to [0064] once the receiver detects the preamble in a preamble resource #i, it will try to detect the data part in a data resource #i).

Regarding claim 10, Wang et al. discloses apparatus for operating a second wireless device (Wang et al., FIG. 7, UE-2), the apparatus comprising: a processor (Wang et al., FIG. 7, processor at UE-2) configured to cause the second wireless device to: 
receive a synchronization preamble, including a first part of an identifier, from a first wireless device (Wang et al., [0079] the UE-2 receives from UE-1 a preamble part of a discovery signal for establishing a direct D2D communication); 
determine at least one resource to monitor during a subsequent time window (Wang et al., [0079] the UE-2 determines data resource for the data part of the discovery signal from a preamble resource of the received preamble part), wherein the at least one resource is selected from a plurality of available resources (Wang et al., [0056] mapping from the preamble resource to the data resource depends on the sequence ID of the preamble part), 
wherein the at least one resource is selected based at least in part on a type of the synchronization preamble (Wang et al., [0051] the discovery signal may consist of two parts, where the first part is a preamble part and the preamble part is sent before the data part); 
receive a message on a first resource of the at least one resource during the subsequent time window (Wang et al., [0079] the UE-2 receives from UE-1 a data part of the discovery signal for establishing direct D2D communication using arriving time of the preamble part and the determined data resource for the data part), 
wherein the message includes a non-offloaded payload portion (Wang et al., [0052] in the data part, some necessary information for device identification, and/or service identification, and/or parameters for D2D communication, etc. may be transmitted), including a second part of the identifier distinct from the first part of the identifier (Wang et al., [0062] since the resources for the data part map from the preamble part, the UEs may not need to know the whole predefined set of data part resources [portion that is sent is non-offloaded]); 
determine an offloaded payload portion of the message based at least in part on an identity of the first resource (Wang et al., [0052] the preamble part may use a sequence or identification sequence such as a Zadoff-Chu sequence with or without a cyclic shift, which helps a receiver to get more exact receiving timing for the discovery signal in accordance with [0056] the arriving time of the preamble and the one-to-one mapping is utilized to detect the data part based on the data resource determined from the preamble resource), 
Wang et al. does not expressly disclose the offloaded payload portion is not explicitly included in the message; and determine a complete payload of the message, wherein the complete payload includes the non-offloaded payload portion and the offloaded payload portion.
Li et al., for example from an analogous field of endeavor (Li et al., [0084] a system enables employing a reversible function for generating a peer discovery signal, where utilization of the reversible function allows identifiers to be deciphered from received signals in a peer-to-peer network) suggests the offloaded payload portion is not explicitly included in the message (Li et al., [0084] an encoding sequence linker may enable communicating the identifier by providing portions of the identifier via signals sent in more than one peer discovery interval in relation to [0086] the encoding sequence linker utilizes the reversible function to enable the identifier to be recognized over R peer discovery intervals, where R may be any integer) and determine a complete payload of the message, wherein the complete payload includes the non-offloaded payload portion and the offloaded payload portion  (Li et al., [0085] by leveraging the reversible function, the identifier (WT ID) may be deciphered by disparate wireless terminal(s) that detect the peer discovery signal transmitted by wireless terminal in relation to [0087] the identifier discerner may evaluate the sequence of signals to determine the identifier encoded upon such signal).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the offloaded payload portion is not explicitly included in the message; and determine a complete payload of the message, wherein the complete payload includes the non-offloaded payload portion and the offloaded payload portion as taught by Li et al. with the system of Wang et al. in order to employ coded ID transmission (Li et al., [0098]).

Regarding claim 11, Wang et al. - Li et al. disclose the synchronization preamble is received during a synchronization preamble window (Wang et al., [0052] the preamble part may use a sequence or identification sequence such as a Zadoff-Chu sequence), wherein the message includes a device to device discovery message (Wang et al., [0051] the discovery signal may consist of two parts, where the first part is a preamble part).

Regarding claim 12, Wang et al. - Li et al. disclose the synchronization preamble indicates at least one of: identification information for the first wireless device (Wang et al., [0068] information sent in the data part of the discovery signal may include the transmitter's ID); identification information for the second wireless device (Wang et al., [0068] information sent in the data part of the discovery signal may include the receiver's ID); or a common presence identifier (Wang et al., [0069] the discovery signals may be sent without any indication of the receiver's identification to discovery potential candidates for the D2D communication).

Regarding claim 13, Wang et al. - Li et al. disclose the at least one resource includes only the first resource (Li et al., [0083] a wireless terminal may select a particular symbol or transmission time for transmission based upon an identifier of the wireless terminal).  The motivation is the same as in claim 10.

Regarding claim 14, Wang et al. - Li et al. disclose the synchronization preamble includes a common presence identifier (Wang et al., [0069] the discovery signals may be sent without any indication of the receiver's identification to discovery potential candidates for the D2D communication), wherein the at least one resource includes all resource of the plurality of available resource (Wang et al., [0065] the preamble part and the data part may be sent continuously in adjacent subframes).

Regarding claim 15, Wang et al. - Li et al. disclose the offloaded payload portion includes identification information for the first wireless device (Wang et al., [0068] information sent in the data part of the discovery signal may include the transmitter's ID).

Regarding claim 16, Wang et al. discloses a user equipment device (UE) (Wang et al., FIG. 7, UE-1) comprising: a radio (Wang et al., FIG. 7, UE-1 transmitter 82a / receiver 82b); and a processor operably coupled to the radio (Wang et al., FIG. 7, UE-1 processor 82c) and configured to cause the UE to: 
transmit a synchronization preamble (Wang et al., FIG. 2, preamble part), including a first part of an identifier (Wang et al., [0051] the discovery signal may consist of two parts, where the first part is a preamble part and the preamble part is sent before the data part in relation to [0052] the preamble part may use a sequence or identification sequence such as a Zadoff-Chu sequence), to a second UE (Wang et al., FIG. 7, UE-2; [0052] the preamble part may use a sequence or identification sequence such as a Zadoff-Chu sequence in relation to [0076] the UE-1 sends the preamble part of the discovery signal using the preamble resource to a further UE or UEs); 
Wang et al., FIG. 2, data part; [0053] the data part may use FDM, or the data part may use TDM), including a second part of the identifier distinct from the first part of the identifier, for the second UE (Wang et al., [0052] in the data part, some necessary information for device identification, and/or service identification, and/or parameters for D2D communication, etc. may be transmitted), 
wherein the message payload includes a non-offloaded portion (Wang et al., [0062] the UEs may not need to know the whole predefined set of data part resources but the eNB does need to set it aside so normal cellular communications do not interfere there [portion not sent is offloaded]) and an offloaded portion (Wang et al., [0062] since the resources for the data part map from the preamble part, the UEs may not need to know the whole predefined set of data part resources [portion that is sent is non-offloaded]); 
select, based on the offloaded portion and a type of the message payload, a resource for transmitting the non-offloaded portion from a plurality of available resources (Wang et al., [0052] in the data part, some necessary information for device identification, and/or service identification, and/or parameters for D2D communication, etc. may be transmitted in accordance with [0056] mapping from the preamble resource to the data resource depends on the sequence ID of the preamble part, in relation to [0075] the UE-1 determines a data resource for the data part of the discovery signal using the one-to one mapping with the preamble resource), wherein the offloaded portion is implicitly indicated by use of the selected resource (Wang et al., [0053] once the preamble part is detected, the receiver would be able to determine the resource for the data part using this one-to-one mapping relationship and then find the data part in relation to Wang et al. [0079] the target UE receives from UE-1 a data part of the discovery signal for establishing direct D2D communication using arriving time of the preamble part and the determined data resource for the data part). 
Wang et al. does not expressly disclose transmitting the non-offloaded portion to the second UE using the selected resource, wherein the offloaded portion is not transmitted, wherein the non-offloaded portion and use of the selected resource are useable to determine the message payload. 
Li et al., for example from an analogous field of endeavor (Li et al., [0084] a system enables employing a reversible function for generating a peer discovery signal, where utilization of the reversible function allows identifiers to be deciphered from received signals in a peer-to-peer network)
discloses transmitting the non-offloaded portion on the resource to the second wireless device  (Li et al., [0084] an encoding sequence linker may enable communicating the identifier by providing portions of the identifier via signals sent in more than one peer discovery interval in relation to [0086] the encoding sequence linker utilizes the reversible function to enable the identifier to be recognized over R peer discovery intervals, where R may be any integer), wherein the offloaded portion is not transmitted (Li et al., [0086] the identifier (WT ID) may include 32 bits or more; however, a beacon signal communicated in a peer discovery interval with 200 symbols and 50 tones provides 10 bits), 
Li et al., [0085] by leveraging the reversible function, the identifier (WT ID) may be deciphered by disparate wireless terminal(s) that detect the peer discovery signal transmitted by wireless terminal in relation to [0087] the identifier discerner may evaluate the sequence of signals to determine the identifier encoded upon such signal).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine transmitting the non-offloaded portion on the resource to the second wireless device, wherein the offloaded portion is not transmitted, wherein the non-offloaded portion and the implicit indication of the offloaded portion are useable to determine the payload of the first message as taught by Li et al. with the system of Wang et al. in order to employ coded ID transmission (Li et al., [0098]).

Regarding claim 19, Wang et al. - Li et al. disclose the resource is selected using a resource selection function (Li et al., [0068] the positions of the selected symbols may be a function of the identifier of the transmitting wireless terminal), wherein the offloaded portion is an input to the resource selection function (Li et al., [0085] by leveraging the reversible function, the identifier (WT ID) may be deciphered by disparate wireless terminal(s) that detect the peer discovery signal transmitted by wireless terminal in relation to [0087] the identifier discerner may evaluate the sequence of signals to determine the identifier encoded upon such signal).  The motivation is the same as in claim 16.

Regarding claim 20, Wang et al. - Li et al. disclose the identifier comprises an identifier of the UE (Wang et al., [0068] information sent in the data part of the discovery signal may include the transmitter's ID).

Regarding claim 21, Wang et al. - Li et al. disclose the first resource comprises a single subcarrier associated with the identifier (Li et al., [0083] a wireless terminal may select a particular symbol or transmission time for transmission based upon an identifier of the wireless terminal).  The motivation is the same as in claim 16.

Regarding claim 22, Wang et al. - Li et al. disclose the identifier is a recipient identifier of the second wireless device (Wang et al., [0068] information sent in the data part of the discovery signal may include the target receiver's ID).

Regarding claim 23, Wang et al. - Li et al. disclose the identifier is a common presence identifier (Wang et al., [0069] the discovery signals may be sent without any indication of the receiver's identification to discovery potential candidates for the D2D communication).

Regarding claim 24, Wang et al. - Li et al. disclose the offloaded portion includes at least one bit of the payload of the first message that is not part of the identifier (Li et al., [0098] a first portion of the coded ID can enable selecting a segment from a set of segments to employ for transferring data where a resource can be partitioned into the set of segments and the second portion of the coded ID can relate to the seven 6 bit symbols to be generated and/or sent during the selected segment). The motivation is the same as in claim 1.

Claims 17, 18, are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. - Li et al., as applied to claim 16, further in view of Xiong et al. (US 20150326362 A1).

Regarding claim 17, Wang et al. - Li et al. do not expressly disclose the message comprises eight slots, wherein each slot comprises five data symbols and one reference symbol.
Xiong et al., for example from a similar field of endeavor (Xiong et al., [0022] a UE can transmit a D2D discovery message in order to perform D2D discovery) discloses (Xiong et aI., [0035] a table depicting a set of orthogonal cover codes (OCCs) when the number (K) of DM RS sequences or symbols within a D2D discovery resource of a single subframe is five (i.e., K=5), the set of OCCs can be used for D2D discovery at the UE).
Thus, it would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the message comprising eight slots, wherein each slot comprises five data symbols and Xiong et al. [0036]).

Regarding claim 18, Wang et al. - Li et al. do not expressly disclose the non-offloaded portion is transmitted using a tail-biting convolutional code.
Xiong et al., for example from a similar field of endeavor (Xiong et al., [0022] a UE can transmit a D2D discovery message in order to perform D2D discovery) discloses using a tail-biting convolutional code (Xiong et aI., [0022] D2D discovery can utilize a cyclic redundancy code (CRC) between 16 and 24 bits, channel encoding / turbo or tail-biting convolutional codes, rate matching for bit size matching and the generation of multiple transmissions, and scrambling for interference randomization).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the non-offloaded portion is transmitted using a tail-biting convolutional code as taught by Xiong et al. with the combined system of Wang et al. - Li et al. et al. in order to perform D2D discovery (Xiong et al., [0022]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/L.P./Examiner, Art Unit 2416      

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416